PER CURIAM.
This cause is before us on appeal from an order of the judge of compensation claims (“JCC”) finding claimant permanently totally disabled (“PTD”) and awarding her PTD benefits. After careful review of the voluminous record on appeal, we must reverse the JCC because we find no competent, substantial evidence to support the award.
Although claimant did suffer a compensa-ble industrial accident in 1988, the record fails to support the JCC’s finding that claimant is now permanently totally disabled. Of the physicians relied on by the JCC, none found an objective basis for claimant’s pain and none could testify that her pain, whether mental or physical in nature, was the result of injury received in the industrial accident. The expert testimony is that claimant’s continuing problems are largely emotional and due to her loss of employment at Walt Disney World. Gomez v. Neckwear, 424 So.2d 106 (Fla. 1st DCA 1982) (en banc).
Accordingly, the order below is REVERSED and the cause is REMANDED for further proceedings consistent herewith.
BOOTH, MINER and KAHN, JJ., concur.